                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                         (at London)

     UNITED STATES OF AMERICA,                        )
                                                      )
            Plaintiff,                                )     Criminal Action No. 6:17-CR-063-CHB-HAI
                                                      )
     v.                                               )
                                                      )             ORDER ADOPTING
     ROY PERRY,                                       )         RECOMMENDED DISPOSITION
                                                      )
            Defendant.                                )

                                          ***   ***       ***    ***
          This matter is before the Court on Recommended Disposition from Magistrate Judge

Hanly A. Ingram concerning reported violations of supervised release conditions by Defendant

Roy Perry [R.67].        Magistrate Judge Ingram recommended 1) Defendant Perry be found Guilty

of Violations #1, #2, and #3; and 2) Revocation with a term of imprisonment of 8 months, with

28 months of supervised release to follow. Id. at p. 8. Defendant Perry filed a Notice of No

Objection to the Recommended Disposition. [R. 68] In this Notice, Defendant requested that the

Court accept the Recommended Disposition and enforce it as the Judgment in this matter so he

may begin serving his term of incarceration as soon as possible following entry of the Judgment

into the Court record. Id. Further, Defendant has filed an executed Waiver of Allocution. [R. 68-

1]

          Upon review, the Court is satisfied that Defendant Roy Perry knowingly and competently

admitted the violations of supervised release conditions as set forth by the United States, and that

the United States proved these violations by a preponderance of the evidence. The

Recommended Disposition announces a revocation of supervised release and a term of




                                                 -1-
imprisonment that is sufficient, but not greater than necessary to comply with the purposes set

forth in 18 U.S.C. 3553(a)(2).

       Accordingly, and with the court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.        Judge Ingram’s Recommended Disposition [R. 12] is ADOPTED for the Opinion

of this Court.

       2.        Defendant is ADJUDGED guilty of Violations # 1, #2, and #3.

       3.        Defendant’s supervised release is hereby REVOKED, and is hereby

IMPRISONED for a term of 8 months, to be followed by a term of 28 months of supervised

release.

       4.        The Court REQUESTS that Defendant be placed in a Bureau of Prisons camp

facility, or in the alternative, at FMC Lexington.

       5.        A separate Revocation Judgment will be entered herewith.

       This the 13th day of August, 2019.




                                                -2-
